PER CURIAM.
Plaintiff appeals from an order of involuntary nonsuit granted in this guest passenger case. The trial court concluded there was no evidence of gross negligence. We agree and affirm.
The parties were deer hunting. The defendant’s son, age 16, was driving the family pickup in which the plaintiff was a passenger. The son was backing the pickup up a narrow, largely unused, logging road surfaced with dirt and rock. It was and had been raining and the road was slippery, as the driver knew. The road dropped off steeply on one side with an embankment on the other.
In his brief plaintiff described what occurred:
"Douglas Ladd proceeded to back the vehicle for approximately 500 feet, looking in the direction of the mirrors and to the front of the vehicle. The pickup wheels began to spin. Defendant was going to tell Douglas to put the vehicle in four wheel drive, when Douglas Ladd stopped the vehicle and attempted to do so. The vehicle remained in reverse, and backed over the road edge, rolling down the bank, the left side going over first.” (Reference to transcript page numbers omitted.)
Under the standard set forth in Williamson v. McKenna, 223 Or 366, 354 P2d 56 (1960), the evidence does not establish a case of gross negligence.
Affirmed.